                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In the matter of:
                                                   Case No. 20-20034-dob
INSPIRED CONCEPTS, LLC,
                                                   Chapter 11
               Debtor.
                                                   Hon. Daniel Opperman

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

       PLEASE TAKE NOTICE that the undersigned appears as counsel for Creditor

LABELLE LIMITED PARTNERSHIP, and requests that all notices given or required to be

given in the above case and all papers served in the above case be given to and served upon the

undersigned at the office, telephone number, e-mail address, and/or facsimile number below.

       PLEASE TAKE FURTHER NOTICE that, pursuant to Sections 704(a)(7); 1106(a)(1);

1202(b)(1) and/or 1302(B)(1) of the Bankruptcy Code, as applicable in this case; the foregoing

demand includes not only notices and papers referred to in Bankruptcy Rule 2002 but also

includes, without limitation, orders and notices of any application, motion, petition, pleadings,

request, complaint or demand, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by hand delivery, mail, telephone, telex, e-mail or otherwise, which

affects the Debtor or the property of the Debtor or the estate.

                                              Respectfully submitted,

Date: January 13, 2020                By: /s/ Michael S. McElwee
                                              Michael S. McElwee (P36088)
                                              VARNUM LLP
                                              Attorneys for Shiva Management, LLC
                                              Bridgewater Place, P.O. Box 352
                                              Grand Rapids, MI 49501-0352
                                              (616) 336-6000/(616) 336-7000 - FAX
                                              msmcelwee@varnumlaw.com
15857162_1.docx




  20-20034-dob       Doc 14     Filed 01/13/20     Entered 01/13/20 13:59:37        Page 1 of 1
